Citation Nr: 0913872	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  08-24 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased evaluation for the residuals 
of an injury (fracture) of the secondary lumbar vertebrae 
with anterior wedging deformity and lipping, to include 
degenerative changes, currently rated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active service from February 1953 to August 
1957 in the US Marine Corps, and from August 1957 to July 
1973 in the US Air Force.  He has service in Korea during the 
Korean War and in the Republic of Vietnam  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2007 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The appellant provided testimony 
before a Veterans Law Judge in March 2009; a transcript of 
that hearing was produced and a copy thereof has been 
included in the claims folder for review. 

The issue of whether an increased rating should be assigned 
for the appellant's service-connected back disability is 
addressed in the REMAND portion of the decision below and it 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue addressed in this 
decision.

2.  The appellant was an anti-tank assault Marine during the 
Korean War era, and he was stationed at (or around) Cam Ranh 
Bay Air Base in Vietnam.  

3.  The appellant has been diagnosed as suffering from PTSD 
and VA officials have suggested that this disorder is related 
to in-service stressors.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, PTSD 
was incurred in or aggravated by the appellant's military 
service.  38 U.S.C.A. §§ 1101, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has petitioned the VA asking that service 
connection be granted for an acquired psychiatric disorder, 
to include PTSD.  He has claimed that while stationed in the 
Republic of Vietnam, his base came under repeated rocket and 
mortar attacks.  The records indicate that the appellant was 
in country between April 1971 to April 1972.  He witnessed 
the aftermath of those attacks which included seeing wounded 
men and women.   He contends that he still suffers from 
flashbacks and nightmares of those incidents, along with 
others, and experiences depression and anxiety.  As such, he 
asks that VA compensation benefits be assigned for a 
psychiatric disorder he claims should be classified as PTSD.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the Agency of Original Jurisdiction 
(AOJ) has substantially satisfied the duties to notify and 
assist, as required by the VCAA.  To the extent that there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant proceeding with this issue given 
the favorable nature of the Board's decision with regard to 
the issue of service connection.

The appellant has contended that while stationed in Vietnam, 
he was constantly exposed to rocket and mortar fire.  He 
maintains, although this particular item has not been 
verified via independent sources, that other individuals who 
were stationed with his unit, were killed and/or maimed due 
to the enemy fire.  He further says he was constantly worried 
that he would be killed through the performance of his 
duties, or he would be maimed by mortar fire after he 
finished his duties.  He avers that this fear has produced 
nightmares and flashbacks that he continues to suffer 
therefrom.  In summary, the appellant, along with his 
representative, has claimed that all of these factors were 
stressful situations which, in turn, led to the development 
of PTSD, from which the appellant now suffers.

The record reflects that the appellant served in Vietnam at 
Cam Ranh Bay Air Base and that on four different occasions 
the base received sniper fire.  The record further suggests 
that the Air Base was subject to enemy mortar and rocket 
fire.  His DD Form 214, which appears to be incomplete, notes 
that the appellant was issued a National Defense Service 
Medal, a Vietnam Service Medal with one bronze service stars, 
and a Republic of Vietnam Campaign Medal.  The official 
records do not show that the appellant was awarded a personal 
or unit valour award, such as a Bronze Star Medal for Valor, 
a Purple Heart Medal, or a Presidential Unit Citation.  The 
record also does not show that the appellant fired his 
personal weapon at the enemy such that he might have been 
awarded a Combat Infantryman Badge or a similar award.

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2008), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the appellant presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the appellant's present condition.  Savage 
v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2008).  The United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court, has held that when aggravation of a appellant's 
nonservice-connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service-connected.  Allen v. Brown, 7 Vet. App. 439, 446 
(1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

Moreover, service connection connotes many factors, but 
basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Eligibility for a PTSD service connection award requires that 
three elements must be present according to VA regulations:

(1)  medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 
4.l25(a);

(2)  credible supporting evidence that 
the claimed inservice stressor actually 
occurred; and

(3)  a link, established by medical 
evidence, between the current symptoms 
and the claimed inservice stressor.

38 C.F.R. § 3.304(f) (2008). See Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).  If the evidence establishes that the 
appellant engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the appellant's service, the 
appellant's lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  See also 38 U.S.C.A. § 
1154(b) (West 2002).

If the claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that the appellant was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(t) (2008).

In the case of Cohen, supra, 10 Vet. App. 128 (1997), the 
Court took judicial notice. of the mental health profession's 
adoption of the DSM-IV in May 1994 (first printing) and its 
more liberalizing standards to establish a diagnosis of PTSD, 
specifically, a change from an objective "would evoke. . . 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a subjective standard - 
would a person's exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140- 
41 (1997). .

For the purposes of establishing service connection, a 
stressor is an event experienced by the appellant during 
active service that is outside the range of normal human 
experience and that would be markedly disturbing to almost 
anyone.  Examples of such events are experiencing an 
immediate threat to one's life, or witnessing another person 
being seriously injured or killed.  It is the distressing 
event, rather than the mere presence in a "combat zone" 
that may constitute a valid stressor for the purposes of 
supporting a diagnosis of PTSD.  See Zarycki v. Brown, 6 Vet. 
App. 91, 99 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

Relative to PTSD, if the evidence shows that the appellant 
was engaged in combat with the enemy and the claimed stressor 
was related to combat, no further development for evidence of 
a stressor is necessary.  If the claimed stressor is not 
related to combat with the enemy, a history of a stressor as 
related by the appellant is, in itself, insufficient.  
Service records must support the assertion that the appellant 
was subjected to a stressor of sufficient gravity to evoke 
the symptoms in almost anyone.  Thus, the existence of a 
recognizable stressor or accumulation of stressors must be 
supported.  It is important that the stressor be described as 
to its nature, severity, and date of occurrence.  Manual M21-
1, Part VI, para. 7 .46( e ),( f) (Dec. 21, 1992).

Additionally, with regard to the second criterion, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the appellant 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 2002).  "Where it is determined, through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki, supra; 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f) (2008).

The appellant's principal claimed stressors have nothing to 
do with combat per se.  The stressors are however related to 
the appellant being in a war zone or hostile territory.  The 
stressors do involve the appellant being in an area that 
received rocket or mortar fire and deal with snipers and 
intrusions onto the base by enemy personnel.  However, 
despite the appellant's service in a hostile area, he never 
received awards and decorations that would substantiate his 
combat-related assertions.  Nevertheless, the appellant may 
be deemed to have served in a war area if it is shown that 
the appellant was stationed in a location that subjected him 
to combat-type situations.  See Pentecost v. Principi, 16 
Vet. App. 124 (2004).

The appellant has provided testimony with respect to his 
duties and observations while the appellant was stationed in 
Vietnam.  Also contained in the claims folder is independent 
evidence that corroborates the appellant's assertions that 
the base he was stationed at was the subject of sniper, 
mortar, and rocket fire.  The Board takes judicial notice 
that during this time period there were numerous clashes 
between the North and South Vietnamese and their American 
counterparts.  

Given the time period during which the appellant was assigned 
to South Vietnam, the type of incidents he reported that were 
stressful, and the fact that the appellant was assigned to an 
MOS traditionally associated with dangerous-type duty, the 
Board finds this information is sufficient to verify that the 
appellant was exposed to significant, life-affecting 
stressors.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  After review of the evidence the Board finds that 
service personnel records and the historical information 
concerning the appellant's unit, and similar units, proffered 
by the appellant and his representative, establish that the 
appellant served in a hostile area.  As his stressors are 
consistent with service as an individual stationed in a 
hostile territory, the Board finds no further verification of 
the appellant's stressors are necessary.

During the course of this appeal, the appellant has been 
treated by VA medical providers, and they have concluded that 
he suffers from the symptoms and manifestations of post-
traumatic stress disorder.  They have diagnosed the appellant 
as actually having the disorder and he has undergone 
treatment for this mental disorder.  They have strongly 
implied or insinuated that the appellant's PTSD was and is 
the result of his military service.  

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the appellant prevailing in 
either event, or whether the evidence is against the claim, 
in which case service connection must be denied.  38 U.S.C.A. 
§ 5107 (West 2002 & Supp. 2008); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The record presents a valid diagnosis of 
PTSD related to stressful experiences the appellant reported 
he underwent during his service in Vietnam.  Accordingly, 
after careful review of all the evidence of record, the Board 
finds that the appellant manifests PTSD that is the result of 
stressors he experienced while in Vietnam.  The Board 
therefore concludes that service connection for PTSD is 
appropriate.


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

The appellant provided testimony, as noted above, before the 
undersigned Veterans Law Judge (VLJ) in March 2009.  During 
that hearing, the appellant averred that since last being 
seen by VA medical personnel, his service-connected back 
disability had become more severe.  Pursuant to VA's duty to 
assist, VA will provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
C.F.R. § 3.159(c)(4)(i) (2008).  Where a claimant asserts 
that the disability in question has increased in severity 
since the most recent rating examination, an additional 
examination is appropriate.  See VAOPGCPREC 11-95 (1995); 
Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 
1 Vet. App. 121 (1991).  The Board therefore finds that a 
comprehensive VA examination is necessary to address the 
current level of the appellant's lower back disorder.  

To ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to his claim, in 
accordance with the VCAA, and to ensure full compliance with 
due process requirements, this case must be REMANDED to the 
RO/AMC for the further development of evidence.  Thus, the 
case is REMANDED to the AMC/RO for the following development:

1.  The RO/AMC should provide to the 
appellant all notification action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), with respect 
to the increased rating claim.  The 
notice should conform to the requirements 
of Vazquez-Flores v Peake, 22 Vet. App. 
37 (2008), as well as Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Any 
notice given, or action taken thereafter, 
must comply with current, controlling 
legal guidance.

2.  The RO should contact the appellant 
and ask that he identify all sources of 
medical treatment received since January 
2009 for his service-connected lower back 
disability, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified (to 
include any TRICARE records and other 
medical records possibly located at the 
medical facility at MacDill Air Force 
Base, Tampa, Florida).  Copies of the 
medical records from all sources, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.  If requests for any 
private treatment records are not 
successful, the RO should inform the 
appellant of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2008).

3.  With respect to the appellant's 
disability of the lumbar segment of the 
spine, the RO/AMC should arrange for the 
appellant should undergo a VA examination 
by an orthopedist and neurologist in 
order to determine the nature and 
severity of his lower back disability.  
The examiners should be provided with the 
appellant's claims folder and a copy of 
this Remand and should review the 
appellant's medical history prior to 
conducting the examination.  In addition 
to x-rays, any other tests and studies 
deemed necessary should be accomplished 
at this time.

The orthopedist and neurologist should 
specifically comment on whether the 
appellant now suffers from degenerative 
joint disease of the back and/or 
degenerative disc disease, along with any 
other manifestations and symptoms 
produced by the disability.  Readings 
should be obtained concerning the 
appellant's range of motion of the lower 
back and any limitation of function of 
the parts affected by limitation of 
motion.  The examiners should also be 
asked to include the normal ranges of 
motion of the lower back.  Additionally, 
the examiners should be requested to 
determine whether the lower back exhibits 
weakened movement, excess fatigability, 
or incoordination, and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional 
range of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

The examiners should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.

If the neurologist and orthopedist 
determine that the appellant is now 
suffering intervertebral disc syndrome of 
the lumbar segment of the spine, the 
examiners should discuss the total 
duration of any incapacitating episodes 
(number of days) in the past twelve (12) 
months, as well as comment on any related 
chronic orthopedic or neurological 
manifestations.  An incapacitating 
episode is defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician.  Chronic 
orthopedic and neurological 
manifestations are defined as orthopedic 
and neurological manifestations and 
symptoms resulting from intervertebral 
disc syndrome that are present 
constantly, or nearly so.  Comments 
should also be provided by both examiners 
as to whether the appellant experiences 
symptoms compatible with severe, 
recurring attacks, with intermittent 
relief or pronounced intervertebral disc 
syndrome compatible with sciatic 
neuropathy, muscle spasms, absent ankle 
jerk, or other neurological findings 
appropriate to the site of the diseased 
disc, with little intermittent relief.

The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiners must reference 
the complete claims folders and any 
inconsistent past diagnoses given.

4.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full. If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action. 
38 C.F.R. § 4.2 (2008); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Thereafter, the RO/AMC should readjudicate the claim for an 
increased evaluation for a disability of the lumbar segment 
of the spine.  If the benefits sought on appeal remain 
denied, the appellant and the appellant's representative 
should be provided a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2008) failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


